Opinion issued February 4, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00714-CV
                             ———————————
                 IN THE INTEREST OF S.R.H., A Minor Child



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-04271J


                           MEMORANDUM OPINION

      Appellant, D.B.C., appeals the trial court’s judgment, terminating the parent-

child relationship between Appellant and his daughter, seven-year-old S.R.H. On

appeal, Appellant presents one issue. He claims that the evidence was not legally

or factually sufficient to support the trial court’s judgment.

      We affirm.
                                    Background

      On July 22, 2013, the Department of Family and Protective Services (“the

Department”) received a referral, alleging that A.H. (“Mother”) had abused her

newborn son, J.A.L., by ingesting cocaine while pregnant. After J.A.L.’s birth,

both J.A.L. and Mother had tested positive for cocaine, benzodiazepines, and

opiates.

      The Department’s investigation revealed that Mother also had three

daughters: A.J.S., A.D.S., and S.R.H. The Department determined that Mother had

been investigated twice in the past by CPS with regard to her three daughters. In

2006, CPS received a referral alleging that Mother had been arrested for marijuana

possession while driving. At the time of the arrest, A.J.S. and A.D.S. were in the

car. CPS had also received a referral in 2010, alleging that then-three-year-old

S.R.H. was eating with her hands and could not talk. Both CPS cases were

eventually resolved.

      On July 23, 2013, the Department filed its “Original Petition for Protection

of a Child, for Conservatorship, and for Termination in a Suit Affecting the Parent

Child Relationship.” The petition identified A.J.S., A.D.S., S.R.H., and J.A.L. as

the children subject to the suit. The Department amended the petition in August

2013, removing A.J.S. and A.D.S. from the suit. J.A.L. and S.R.H. remained as

the children subject to the suit.



                                         2
      In addition to naming Mother, the amended petition identified J.A.J. as

J.A.L.’s father and identified Appellant as S.R.H.’s father.         The Department

obtained sole managing temporary conservatorship of J.A.L. and S.R.H. The

Department also sought to terminate the parental rights of J.A.J, Mother, and

Appellant.   Ultimately, J.A.J. and Mother signed affidavits of relinquishment,

voluntarily relinquishing their respective parental rights.

      On December 4, 2013, the case proceeded to trial before the bench with the

Department seeking termination of the parent-child relationship between Appellant

and S.R.H.     Appellant appeared at trial without counsel.          The Department

requested termination on the ground that Appellant had not completed his family

service plan. To support this ground, the Department offered the testimony of

caseworker Erin Shephard.

      Shephard testified that she had spoken with Appellant on the phone on

September 25, 2013. During that conversation, she had read the content of the

family service plan to him. At that time, Appellant told Shephard that he did not

want to relinquish his parental rights to S.R.H. but instead wanted “to do services

to be reunited with his daughter.” Shephard also testified that another man, not

Appellant, was listed as S.R.H.’s father on her birth certificate.

      After hearing Shephard’s testimony, the trial court signed an interlocutory

order terminating the parental rights of Mother and J.A.J. based on their affidavits



                                           3
of relinquishment. The trial court ordered Appellant to undergo paternity testing

and drug screening. The trial court also determined that Appellant was indigent

and appointed counsel to represent him. The trial court continued trial until a later

date.

        That same day, December 4, 2013, Appellant submitted to drug screening.

The results showed Appellant’s hair tested positive for cocaine.1

        Appellant agreed to a family service plan. The plan included a requirement

that Appellant submit to further drug screening and “show progress by testing

negative for drugs.” Appellant also agreed to participate in narcotics anonymous

and individual counseling, successfully complete parenting classes, maintain stable

housing for six months, engage in visits with S.R.H., provide his caseworker with

information regarding his income, and maintain contact with his caseworker. The

record shows that Appellant engaged in the foregoing tasks. At one point, based

on Appellant’s compliance with the family service plan, the Department changed

its goal from termination to family reunification. However, Appellant failed to

comply with the service plan on October 1, 2014, when his hair again tested

positive for cocaine.




1
        There is no indication that Appellant ever submitted to the court-ordered paternity
        test. However, Appellant’s trial testimony indicated that he considered himself to
        be S.R.H.’s father.

                                             4
      Trial resumed on January 7, 2015. Bruce Jeffries, an employee of the lab

conducting Appellant’s drug screening, testified about the results of the drug tests.

The trial court also heard the testimony of Appellant and the foster mother, with

whom S.R.H. had been living since July 2013.             After hearing Appellant’s

testimony, trial was continued again.

      On March 3, 2015, the trial court signed an order, permitting Appellant to

have unsupervised weekend visits with S.R.H. However, later in March, Appellant

had another positive drug test. In April 2015, the trial court signed an order

suspending the unsupervised visits.

      Trial resumed on June 26, 2015. The trial court again heard testimony from

Appellant, Bruce Jeffries, and the foster mother.       The trial court also heard

testimony from the Department’s caseworker and the Child Advocates’

representative assigned to the case.

      Over the course of the trial, the evidence showed that Appellant was

convicted of aggravated robbery in 1994 and sentenced to 15 years in prison.

Appellant was released from prison in 2006. He met Mother in January 2007 and

began living with her. Mother soon became pregnant with S.R.H. Appellant’s

relationship with Mother was short-lived and the couple separated in May 2007.

Appellant then moved in with his mother and brother. Appellant knew that Mother

was pregnant when they separated, but Mother cut off all contact with Appellant.



                                         5
      S.R.H. was born in October 2007. In February 2008, Appellant resumed

contact with Mother when S.R.H. was five months old. Appellant testified that,

when S.R.H. was a baby, he cared for her while Mother worked.

      Appellant also testified that, during 2008, while living with his mother, he

began selling cocaine. He stated that, at first, he dealt only a small amount of

drugs “on the side” to supplement his income. Appellant testified that he sold

drugs on “Mondays, Wednesdays, and Sundays,” making $150 to $200 a day.

Appellant claimed that he would not deal drugs while he was caring for S.R.H. He

indicated that his customers knew how to find him. When asked if he sold cocaine

out of his mother’s house, he responded that he did.

      Appellant had a stroke in 2008. He stated that, after the stroke, he was

unable to work. Because he was unable to work, he testified that he sold cocaine

to earn a living.

      The State introduced into evidence a judgment, showing that, in August

2008, Appellant committed the offense of possession of less than one gram of

cocaine. He was convicted of that offense in December 2008 and sentenced to 90

days in county jail.

      In 2009, Appellant moved out of his mother’s house and moved in with a

roommate. Appellant testified that he increased the amount of cocaine he was

dealing. Appellant’s roommate was also a cocaine dealer. Appellant stated that,



                                         6
while living with the roommate, S.R.H. would come to his house three or four

times per week and would spend the night. He claimed that he and his roommate

did not sell cocaine from their home but would “rid[e] around” selling it.

Appellant lived with the roommate for seven or eight months. He moved out when

he and the roommate had a disagreement over drug proceeds.

      Appellant then moved to an apartment.        S.R.H. continued to live with

Mother but still visited Appellant. S.R.H. would visit Appellant three or four times

a week, spending the night. Other times S.R.H. would stay with Appellant for a

week at a time.

      Appellant testified that he continued to sell cocaine. He stated that he made

$1,500 per day on weekdays and $2,500 per day on the weekends selling drugs.

Appellant claimed that he would not sell cocaine when S.R.H. was staying with

him. Instead, a friend he was living with would “move” the cocaine when S.R.H.

was there.

      Appellant agreed that drug dealing is a dangerous occupation. When asked

why he thought it was dangerous, Appellant stated, “Because I think the stuff you

do, the people you’re around every day, it is not safe. Got people with guns all the

time and all that.”

      Appellant testified that, in April 2013, S.R.H. came to stay with him on a

full-time basis because Mother was pregnant with J.A.L. At the time, Appellant



                                         7
and S.R.H. lived with Appellant’s mother and brother.             In early July 2013,

Appellant had another stroke. He testified that he was not selling cocaine at that

time, but stated that his brother was selling drugs. According to Appellant, S.R.H.

was living with him on July 23, 2013 when she was removed by the Department.

      On October 29, 2013, Appellant was convicted of possession of cocaine with

intent to deliver. He was sentenced to six years in prison; the sentence was

suspended, and he was placed on community supervision for six years. Appellant

testified that he stopped selling cocaine after he was convicted of this offense.

      At trial, Appellant was questioned about his positive test for cocaine on

December 4, 2013. Appellant testified that he had never used cocaine. However,

Appellant admitted that, when he had been a drug dealer, he physically handled

cocaine “a lot.” Specifically, he handled it “every day,” packaging it for sale.

      Bruce Jeffries testified that a positive drug test means that the drug is getting

into the blood stream of the person being tested. Jeffries testified that it is possible

for a drug dealer, who handles cocaine daily, to test positive for cocaine without

being an actual user of the drug. In this regard, Jeffries testified:

      If he was selling drugs, normally the dealer would be touching it
      daily. And to prove the—that it is cocaine, they usually put some on
      their tongue to see if their tongue or lips go numb, so that’s ingestion.
      So touching, tasting, they might not be smoking it or snorting it like
      the end-user would be doing; but dealing with dealers for the last 22
      years, they tell me how they test it. That’s one way you can be
      positive, by touching it a lot.



                                            8
Jeffries explained that Appellant’s positive drug test meant that he had ingested

cocaine during the three-to-six month period before December 4, 2013.

        Jeffries further testified about Appellant’s positive drug test in October

2014. He stated that the test would only have been positive if Appellant had

ingested cocaine more than once between December 2013 and October 2014.

According to Jeffries, ingesting the drug once would not result in a positive drug

test.

        Appellant, however, denied that he had ingested or handled cocaine after his

October 2013 drug conviction. He indicated that he did not know why he tested

positive for drugs after that time.

        At trial, Appellant also testified about his current living conditions. He

stated that he had a third stroke in December 2013, rendering him disabled.

Appellant testified that he received monthly disability payments of $733.

Appellant further testified that he had been living with his girlfriend, E.R., and her

children for over two years. He said that E.R. worked at a gas station, earning

$2,000 per month. She also received $500 a month for taking care of Appellant.

        The trial court heard testimony that S.R.H.’s foster parents want to adopt

her. The evidence indicated that S.R.H. and her foster parents have a loving,

caring relationship and that S.R.H. is very bonded to her foster parents. The

evidence showed that S.R.H. is happy and healthy in her foster home.



                                          9
          At trial, Appellant testified that he did not know if S.R.H. was happy with

her foster parents, but he did know she was happy with him. He stated that she got

along well with his girlfriend, E.R., and her children. Appellant offered into

evidence numerous photographs, showing a smiling S.R.H. along with him, his

girlfriend, and her children.

          Appellant acknowledged that he had missed scheduled supervised visits with

S.R.H. in May 2015 because his girlfriend’s car was not working, and they could

not afford to fix it immediately. Appellant also acknowledged that he gained the

right to unsupervised visits in March 2015 but quickly lost that right when he had

tested positive for cocaine. He denied that he had used cocaine at that time. The

evidence also showed that Appellant had a negative drug test in April 2015.

          The Department’s caseworker testified that, during supervised visits,

Appellant and S.R.H. appeared bonded and that S.R.H. appeared “comfortable”

around Appellant. In contrast, the Child Advocate’s representative described that

Appellant’s and S.R.H.’s relationship appeared “very strained” during supervised

visits.

          At the conclusion of trial, the court granted the Department’s request for

termination of the parent-child relationship between Appellant and S.R.H. On July

15, 2015, the trial court rendered judgment terminating Appellant’s parental rights,

finding that termination was in S.R.H.’s best interest and that Appellant had



                                           10
engaged    in   the   predicate   acts   listed   in   Family    Code     Subsections

161.001(1)(D),(E),(N), and (O).2 Specifically, the trial court found that clear and

convincing evidence showed (1) Appellant had knowingly placed or allowed

S.R.H. to remain in conditions or surroundings that endangered her physical or

emotional well-being (Subsection (D)); (2) Appellant had engaged in conduct or

knowingly placed S.R.H. with persons who engaged in conduct that endangered

her physical or emotional well-being (Subsection (E)); (3) Appellant had

constructively abandoned S.R.H. (Subsection (N)); and (4) Appellant had failed to

comply with the provisions of a court order that specifically established the actions

necessary for him to obtain the return of S.R.H. (Subsection (O)). The trial court

also appointed the Department to be S.R.H.’s sole managing conservator.

      This appeal followed.

                               Sufficiency of the Evidence

      In one global issue, Appellant claims that the evidence was not legally or

factually sufficient (1) to support the trial court’s predicate findings or (2) to


2
      See Act of May 19, 1997, 75th Leg., R.S., ch. 575, § 9, sec.
      161.001(1)(D),(E),(N),(O), (2), 1997 TEX. GEN. LAWS 2012, 2014–15, amended
      by Act of Mar. 30, 2015, 84th Leg., R.S., Ch. 1, § 1.078, sec.
      161.001(b)(1)(D),(E),(N),(O), (b)(2), 2015 TEX. SESS. LAW SERV. 1, 18–19,
      (West) (current version at TEX. FAM. CODE ANN. 161.001(b) (Vernon Supp.
      2015)). We note that the 2015 amendment to section 161.001 does not affect the
      resolution of this appeal. Provisions identical in substance to the applicable
      provisions of the former version of the statute appear in the current version but
      have been renumbered. For ease of reference, hereinafter, we will cite the
      renumbered sections of the code.

                                         11
support the trial court’s determination that termination was in S.R.H.’s best

interest.

A.     Standard of Review

       Termination of parental rights requires proof by clear and convincing

evidence. See TEX. FAM. CODE ANN. 161.001(b) (Vernon Supp. 2015). This

heightened standard of review is mandated not only by the Family Code but also

by the Due Process Clause of the United States Constitution. In re E.N.C., 384
S.W.3d 796, 802 (Tex. 2012); see also Santosky v. Kramer, 455 U.S. 745, 753–54,

102 S. Ct. 1388, 1394–95 (1982) (recognizing fundamental liberty interest parent

has in his or her child and concluding that state must provide parent with

fundamentally fair procedures, including clear and convincing evidentiary

standard, when seeking to terminate parental rights). The Family Code defines

clear and convincing evidence as “the measure or degree of proof that will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007 (Vernon

2014); see J.F.C., 96 S.W.3d at 264.      Here, the Department was required to

establish, by clear and convincing evidence, that Appellant’s actions satisfied one

of the predicate grounds listed in Family Code section 161.001(b)(1) and that

termination was in S.R.H.’s best interest.         See TEX. FAM. CODE ANN.

161.001(b)(1), (2).



                                        12
      When determining legal sufficiency, we review all the evidence in the light

most favorable to the trial court’s finding “to determine whether a reasonable trier

of fact could have formed a firm belief or conviction that its finding was true.”

J.F.C., 96 S.W.3d at 266. To give appropriate deference to the fact finder’s

conclusions, we must assume that the fact finder resolved disputed facts in favor of

its finding if a reasonable fact finder could do so. Id. We disregard all evidence

that a reasonable fact finder could have disbelieved or found to have been not

credible. Id. This does not mean that we must disregard all evidence that does not

support the finding. Id. The disregard of undisputed facts that do not support the

finding could skew the analysis of whether there is clear and convincing evidence.

Id. Therefore, in conducting a legal-sufficiency review in a parental-termination

case, we must consider all of the evidence, not only that which favors the verdict.

See City of Keller v. Wilson, 168 S.W.3d 802, 817 (Tex. 2005).

      In determining a factual-sufficiency point, the higher burden of proof in

termination cases also alters the appellate standard of review. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002). “[A] finding that must be based on clear and

convincing evidence cannot be viewed on appeal the same as one that may be

sustained on a mere preponderance.” Id. at 25. In considering whether evidence

rises to the level of being clear and convincing, we must consider whether the

evidence is sufficient to reasonably form in the mind of the fact finder a firm belief



                                         13
or conviction as to the truth of the allegation sought to be established. Id. We

consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its finding. J.F.C., 96 S.W.3d at

266. “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a fact

finder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id.

      We give due deference to the fact finder’s findings, and we cannot substitute

our own judgment for that of the fact finder. In re H.R.M., 209 S.W.3d 105, 108

(Tex. 2006). The fact finder is the sole arbiter when assessing the credibility and

demeanor of witnesses. Id. at 109.

      We are mindful that the natural rights that exist between parents and their

children are of constitutional dimension. Holick v. Smith, 685 S.W.2d 18, 20 (Tex.

1985). Therefore, termination proceedings should be strictly scrutinized, and the

involuntary termination statutes should be strictly construed in favor of the parent.

Id. at 20–21; see In re E.R., 385 S.W.3d 552, 563 (Tex. 2012). However, “[j]ust as

it is imperative for courts to recognize the constitutional underpinnings of the

parent–child relationship, it is also essential that emotional and physical interests of

the child not be sacrificed merely to preserve that right.” C.H., 89 S.W.3d at 26;

see In re E.C.R., 402 S.W.3d 239, 240 (Tex. 2013).



                                           14
B.    Endangerment Ground

      As mentioned, the termination of Appellant’s parental rights to S.R.H. was

predicated on, among others, a violation of Family Code Subsection

161.001(b)(1)(E). On appeal, Appellant asserts that the evidence was legally and

factually insufficient to support this predicate finding.

      1.     Legal Principles

      Subsection E permits termination when clear and convincing evidence

shows that the parent has engaged in conduct or knowingly placed the child with

persons who engaged in conduct that endangers the physical or emotional well-

being of the child. TEX. FAM. CODE ANN. § 161.001(b)(1)(E). Within the context

of Subsection E, endangerment encompasses “more than a threat of metaphysical

injury or the possible ill effects of a less-than-ideal family environment.” Tex.

Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). Instead,

“endanger” means to expose a child to loss or injury or to jeopardize a child’s

emotional or physical health. Id.; Walker v. Tex. Dep’t of Family & Protective

Servs., 312 S.W.3d 608, 616–17 (Tex. App.—Houston [1st Dist.] 2009, pet.

denied). It is not necessary to establish that a parent intended to endanger a child

in order to support termination of the parent-child relationship under Subsection E.

See M.C., 917 S.W.2d at 270. However, termination under Subsection (E) requires

“more than a single act or omission; a voluntary, deliberate, and conscious course



                                           15
of conduct by the parent is required.” In re J.T.G., 121 S.W.3d 117, 125 (Tex.

App.—Fort Worth 2003, no pet.). The specific danger to the child’s well-being

may be inferred from parental misconduct standing alone. See Boyd, 727 S.W.2d

at 533–34; In re R.W., 129 S.W.3d 732, 738 (Tex. App.—Fort Worth 2004, pet.

denied).

      2.    Analysis

      Here, the Department presented evidence demonstrating that Appellant

committed acts endangering S.R.H. Appellant’s own testimony revealed that he

has been a cocaine dealer for the majority of S.R.H.’s life. S.R.H. was born in

October 2007. Appellant testified that he began selling small amounts of cocaine

in 2008 to supplement his income.       At the time, he lived with his mother.

Appellant acknowledged that his customers would come to his mother’s house to

buy cocaine. He stated that he dealt drugs three days a week, making $150 to $200

per day. During that time, he cared for infant S.R.H. at his mother’s house several

days a week while Mother worked.         When he had a stroke that same year,

Appellant stated that he began selling greater quantities of cocaine because he

could not work.    The record shows that Appellant committed the offense of

cocaine possession in August 2008 and was convicted of that offense in December

2008. He was sentenced to 90 days in jail.




                                        16
         In 2009, Appellant moved in with a roommate, who was also a cocaine

dealer. S.R.H. continued to visit Appellant three or four times a week and would

spend the night. Appellant eventually moved out when he and the roommate had a

disagreement over drug proceeds.

         Appellant then moved to an apartment and continued to sell drugs. He

testified that he earned $1,500 per day on weekdays and $2,500 per day on the

weekends selling cocaine. S.R.H. visited Appellant three or four times a week,

spending the night. Appellant testified that sometimes S.R.H. stayed with him for

a week at a time. Appellant claimed that he did not sell drugs when S.R.H. was

present; rather, a friend he was living with “moved” the drugs when S.R.H. was

there.

         The evidence further showed that S.R.H. lived primarily with Appellant

from April 2013 until her removal by the Department on July 23, 2013. During

this time, Appellant testified that he and S.R.H. lived with his mother and his

brother. Appellant claimed that he was not selling cocaine during this time, but he

admitted that his brother, with whom they lived, was selling drugs.

         The record further shows that Appellant committed the offense of possession

of cocaine with intent to deliver on August 9, 2012. He was convicted of that

offense and given a six-year suspended sentence on October 29, 2013. At trial,

Appellant claimed that he had stopped dealing drugs when he was convicted of that



                                          17
offense. Appellant recognized that drug-dealing is dangerous “[b]ecause I think

the stuff you do, the people you’re around every day, it is not safe. Got people

with guns all the time and all that.”

      When questioned why he tested positive for cocaine on December 4, 2013,

Appellant denied that he had used cocaine; however, he admitted that he had

handled cocaine on a daily basis to package it for sale. Lab employee Bruce

Jeffries confirmed that it is possible for a drug dealer, who handles cocaine daily,

to test positive for cocaine without being an end-user of the drug. The record

shows that Appellant had positive drug tests again in October 2014 and March

2015. The trial court, as fact finder, could have inferred that the positive drug tests

indicated that Appellant was continuing to sell drugs, despite his claim to the

contrary.

      “As a general rule, conduct that subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of a child.” R.W., 129
S.W.3d at 739. As Appellant expressly admitted, dealing cocaine is a dangerous

activity, involving a dangerous lifestyle and dangerous people. The trial court

could have reasonably determined that Appellant’s admitted activity of working as

a cocaine dealer, and living with other cocaine dealers while caring for S.R.H.,

qualified as a continuing course of conduct that subjected S.R.H. to a life of

uncertainty and instability, endangering her physical and emotional well-being.



                                          18
See In re R.M., No. 10–13–00330–CV, 2014 WL 702816, *4–*5 (Tex. App.—

Waco Feb. 20, 2014, no pet.) (mem. op.) (holding that evidence was legally and

factually sufficient to support Subsection E endangerment finding in case in which

evidence showed that parent had been a drug dealer).

      As demonstrated in this case, drug dealing is also an activity that subjects a

parent to potential convictions and incarceration. “[E]vidence of criminal conduct,

convictions, or imprisonment is relevant to a review of whether a parent engaged

in a course of conduct that endangered the well-being of the child.” In re S.R., 452
S.W.3d 351, 360–61 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

Although incarceration alone will not support termination, evidence of criminal

conduct, convictions, and imprisonment may support a finding of endangerment

under subsection E. In re T.M., No. 14–14–00948–CV, 2015 WL 1778949, at *4

(Tex. App.—Houston [14th Dist.] Apr. 15, 2015, no pet.) (mem. op.); see also In

re A.A.M., 464 S.W.3d 421, 426 (Tex. App.—Houston [1st Dist.] 2015, no pet.)

(recognizing that parent’s imprisonment demonstrated deliberate course of conduct

qualifying as endangering conduct).

      Here, the record reflects that, during S.R.H.’s lifetime, Appellant has been

twice convicted for cocaine possession.        After his conviction for cocaine

possession in 2008, Appellant admittedly continued to sell cocaine as his primary

source of income for the next five years. He was again charged with cocaine



                                        19
possession with intent to deliver in August 2012. He was convicted of that offense

in October 2013.      Despite his denial of continuing drug activity after that

conviction, Appellant had three positive drug tests after that date, during the

pendency of the termination suit.

      Courts have recognized that drug use and the imprisonments relating to it

harm the physical and emotional well-being of a child. See A.A.M., 464 S.W.3d at

426 (citing Walker, 312 S.W.3d at 617). “[A] history of illegal drug use and drug-

related criminal activity is conduct that subjects a child to a life that is uncertain

and unstable, endangering her physical and emotional well-being.” T.M., 2015
WL 1778949, at *4. In short, a parent that is imprisoned is incapable of parenting.

See A.A.M., 464 S.W.3d at 426.

      We note that, throughout his testimony, Appellant claimed that he did not

sell cocaine at any time when S.R.H. stayed with him. And, although he admitted

to selling cocaine from his Mother’s house in 2008, Appellant otherwise denied

selling cocaine from his home, indicating that he and his roommate would “drive

around” and sell it. As the finder of fact and sole judge of the credibility of the

witnesses, the trial court, here, was free to disregard any or all of Appellant’s self-

serving testimony. See In re S.A.H., 420 S.W.3d 911, 927 (Tex. App.—Houston

[14th Dist.] 2014, no pet.).




                                          20
      Furthermore, Subsection E does not require that the parent’s conduct be

directed at the child or cause actual harm; rather, it is sufficient if the parent’s

course of conduct endangers the well-being of the child. See Walker, 312 S.W.3d

at 617. The conduct does not have to occur in the presence of the child. Id. The

conduct may occur before the child’s birth and both before and after the child has

been removed by the Department. Id. “[B]ecause they significantly harm the

parenting relationship, criminal offenses and drug activity can constitute

endangerment even if the criminal conduct transpires outside the child’s presence.”

A.A.M., 464 S.W.3d at 426.

      On appeal, Appellant points out that that he “testified that he no longer sold

drugs; he stopped when he got probation [in 2013].” In his brief, Appellant further

points out that “[h]e only sold drugs before because it was how he made a living

after he had a stroke in 2008.”3 Appellant does not recognize, however, that such

past endangering conduct permits an inference that the parent’s past conduct may

3
      In his brief, Appellant also points out that his paternity was not formally
      established in the record. He asserts that “[k]nowledge of paternity is a
      prerequisite to a showing of knowing placement of a child in an endangering
      environment under [Subsection] (D) grounds.” However, we note that, “[w]hile
      knowledge of paternity may be a prerequisite to a showing of knowing placement
      of a child in an endangering environment under subsection D, it is not a
      prerequisite to a showing of a course of conduct which endangers a child under
      subsection E.” In re A.R.M., No. 14–13–01039–CV, 2014 WL 1390285, at *7
      (Tex. App.—Houston [14th Dist.] Apr. 8, 2014, no pet.) (mem. op.) (citing A.S. v.
      Tex. Dep’t of Family & Protective Servs., 394 S.W.3d 703, 712–13 (Tex. App.—
      El Paso 2012, no pet.) (stating knowledge of paternity is not a prerequisite under
      subsection E); In re M.J.M.L., 31 S.W.3d 347, 351 (Tex. App.—San Antonio
      2000, pet. denied) (same)).

                                          21
recur and further jeopardize a child’s present or future physical or emotional well-

being. See id.

      In addition, Appellant’s positive drug tests support an inference that he

continued to sell drugs during the pendency of the termination suit and that he may

continue such activity. An inference that Appellant may resort to drug dealing in

the future is also supported by other evidence in the record. Appellant explained

that he initially began selling drugs to supplement his income. As he recognizes in

his brief, Appellant testified that he increased his drug sales after his stroke in 2008

because he was unable to work. Appellant did not seem remorseful during his

testimony about his past drug dealing. To the contrary, Appellant’s testimony

gives the impression that he felt justified in his drug dealing because of his

disability. The logical inference which follows is that, should Appellant again be

in need of additional income, he may resort to drug dealing.             We note that

Appellant did have a negative drug test in April 2015; however, “evidence of

improved conduct, especially of short-duration, does not conclusively negate the

probative value of a long history of drug use and irresponsible choices.” In re

J.O.A., 283 S.W.3d 336, 346 (Tex. 2009).

      In sum, given the evidence, the trial court could have reasonably inferred

that Appellant pursued a course of conduct, through his chronic drug-dealing

activities, that exposed S.R.H. to injury and placed her in jeopardy, that is,



                                          22
endangered her physical and emotional well-being. The trial court could have

further reasoned that Appellant will continue to pursue this course of conduct if

S.R.H. was placed in his care and that S.R.H.’s physical and emotional welfare

would be at risk, given Appellant’s past conduct. See In re A.H., No. 02–06–

00064–CV, 2006 WL 2773701, at *3 (Tex. App.—Fort Worth Sept. 28, 2006, no

pet.) (mem. op.) (noting that stability and permanence are paramount in upbringing

of children, that endangering environment can be created by parent’s involvement

with illegal drug, and that factfinder may infer from past conduct endangering

children’s well-being that similar conduct will recur if children are returned to the

parent).

      We conclude that the evidence, viewed in the light most favorable to a

finding of endangerment, was sufficiently clear and convincing that a reasonable

factfinder could have formed a firm belief or conviction that Appellant engaged in

conduct that endangered S.R.H.’s physical or emotional welfare.          We further

conclude that, viewed in light of the entire record, any disputed evidence could

have been reconciled in favor of the trial court’s endangerment determination or

was not so significant that the trial court could not reasonably have formed a firm

belief or conviction that Appellant engaged in conduct that endangered S.R.H.’s

physical or emotional welfare. Accordingly, we hold that the evidence was legally

and factually sufficient to support the Subsection E endangerment finding with



                                         23
respect to the termination of the parent-child relationship between Appellant and

S.R.H.4 See TEX. FAM. CODE ANN. § 161.001(b)(1)(E).

C.    Best-Interest Finding

      Appellant also challenges the legal and factual sufficiency of the evidence to

support the trial court’s finding that termination of the parent-child relationship

was in S.R.H.’s best interest.

      1.     Legal Standards

      There is a strong presumption that the best interest of the child will be

served by preserving the parent–child relationship. See In re R.R., 209 S.W.3d
112, 116 (Tex. 2006). Prompt and permanent placement of the child in a safe

environment is also presumed to be in the child’s best interest. TEX. FAM. CODE

ANN. § 263.307(a) (Vernon Supp. 2015).

      The Supreme Court of Texas has identified factors that courts may consider

when determining the best interest of the child, including: (1) the desires of the

child; (2) the emotional and physical needs of the child now and in the future; (3)

the emotional and physical danger to the child now and in the future; (4) the


4
      Because there is sufficient evidence of Subsection E endangerment, we need not
      address Appellant’s arguments challenging the sufficiency of the evidence to
      support the trial court’s findings that Appellant committed the predicate acts listed
      in Subsections (D), (N), and (O). See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003)
      (“Only one predicate finding under section 161.001(1) is necessary to support a
      judgment of termination when there is also a finding that termination is in the
      child's best interest.”).

                                           24
parental abilities of the individual seeking custody; (5) the programs available to

assist these individuals to promote the best interest of the child; (6) the plans for

the child by these individuals or by the agency seeking custody; (7) the stability of

the home or proposed placement; (8) the acts or omissions of the parent that may

indicate that the existing parent–child relationship is not a proper one; and (9) any

excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,

371–72 (Tex. 1976). This is not an exhaustive list, and a court need not have

evidence on every element listed in order to make a valid finding as to the child’s

best interest. C.H., 89 S.W.3d at 27. While no one factor is controlling, analysis

of a single factor may be adequate in a particular factual situation to support a

finding that termination is in the best interest of the child. In re A.P., 184 S.W.3d
410, 414 (Tex. App.—Dallas 2006, no pet.).

      In addition, the Texas Family Code sets out thirteen factors to be considered

in evaluating a parent’s willingness and ability to provide the child with a safe

environment. See TEX. FAM. CODE ANN. § 263.307(b). These factors are as

follows:

      (1) the child’s age and physical and mental vulnerabilities;

      (2) the frequency and nature of out-of-home placements;

      (3) the magnitude, frequency, and circumstances of the harm to the
      child;




                                         25
(4) whether the child has been the victim of repeated harm after the
initial report and intervention by the department;

(5) whether the child is fearful of living in or returning to the child’s
home;

(6) the results of psychiatric, psychological, or developmental
evaluations of the child, the child’s parents, other family members, or
others who have access to the child’s home;

(7) whether there is a history of abusive or assaultive conduct by the
child’s family or others who have access to the child’s home;

(8) whether there is a history of substance abuse by the child’s family
or others who have access to the child’s home;

(9) whether the perpetrator of the harm to the child is identified;

(10) the willingness and ability of the child’s family to seek out,
accept, and complete counseling services and to cooperate with and
facilitate an appropriate agency’s close supervision;

(11) the willingness and ability of the child’s family to effect positive
environmental and personal changes within a reasonable period of
time;

(12) whether the child’s family demonstrates adequate parenting
skills, including providing the child and other children under the
family’s care with:

      (A) minimally adequate health and nutritional care;

      (B) care, nurturance, and appropriate discipline consistent with
      the child’s physical and psychological development;

      (C) guidance and supervision consistent with the child’s safety;

      (D) a safe physical home environment;




                                   26
             (E) protection from repeated exposure to violence even though
             the violence may not be directed at the child; and

             (F) an understanding of the child’s needs and capabilities; and

      (13) whether an adequate social support system consisting of an
      extended family and friends is available to the child.

Id.

      The evidence supporting the statutory grounds for termination may also be

used to support a finding that the best interest of the child warrants termination of

the parent–child relationship. C.H., 89 S.W.3d at 28; In re H.D., No. 01–12–

00007–CV, 2013 WL 1928799, at *13 (Tex. App.—Houston [1st Dist.] May 9,

2013, no pet.) (mem. op.). Furthermore, in conducting the best-interest analysis, a

court may consider not only direct evidence but also may consider circumstantial

evidence, subjective factors, and the totality of the evidence. H.D., 2013 WL
1928799, at *13.

      2.     Analysis

      The evidence of Appellant’s drug dealing, his association with drug dealers,

his drug convictions, and his incarcerations not only support the trial court’s

endangerment finding, it also supports the best-interest determination.          See

Robinson v. Tex. Dept. of Protective and Regulatory Servs., 89 S.W.3d 679, 688

(Tex. App.—Houston [1st Dist.] 2002, no pet.) (considering evidence of pattern

and practice of drug abuse over 20 years to be evidence that supported best interest



                                         27
finding); In re C.A.J., 122 S.W.3d 888, 894 (Tex. App.—Fort Worth 2003, no pet.)

(concluding that a parent’s continuous drug use, unstable lifestyle, and criminal

record supported best-interest determination). We have recognized that a parent’s

drug use is a condition indicative of instability in the home environment. See, e.g.,

In re J.M., No. 01–14–00826–CV, 2015 WL 1020316, at *7 (Tex. App.—Houston

[1st Dist.] Mar. 5, 2015, no pet.) (mem. op.).        Likewise, here, evidence of

Appellant’s drug dealing and drug convictions demonstrated that Appellant has not

been able to provide S.R.H. with a stable home in the past. See Holley, 544
S.W.2d at 371–72 (factor seven: stability of the home).

      The evidence also showed that Appellant continued to test positive for

cocaine while the termination case was pending. From these tests, the trial court

could have reasonably inferred that Appellant was either continuing to sell drugs

while the case was pending, or he was using illegal drugs. See TEX. FAM. CODE

ANN. § 263.307(b)(8), (11) (providing that, in determining best interest, courts may

consider history of substance abuse by child’s family or others who have access to

the child’s home and willingness and ability of child’s family to effect positive

environmental and personal changes within a reasonable period of time).

      In addition, Appellant testified that he began drug dealing to supplement his

income and that he started dealing in greater quantities of cocaine after he had his

stroke. Such testimony indicated he felt drug dealing was a suitable way to earn a



                                         28
living and that his disability justified it. See Holley, 544 S.W.2d at 371–72 (factor

nine: excuse for the acts of the parent).

      Appellant testified that he and his girlfriend had a combined monthly income

of over $3,200; however, the evidence also indicated that this income may not be

sufficient to meet all of his expenses. Appellant missed two scheduled visits with

S.R.H. because his girlfriend’s car was not working, and they could not afford to

fix it. The evidence showed that, in the past when Appellant needed additional

income, he would resort to drug dealing.

      Appellant’s testimony also indicated that he did not have a support network.

He stated that he stayed away from his family because they were “into drug stuff.”

See TEX. FAM. CODE ANN. § 263.307(b)(13) (stating court may consider whether

adequate social support system consisting of extended family and friends is

available to child).

      Given the evidence in the record, the trial court could have inferred that

Appellant is at risk for continuing to deal drugs. In re E.D., 419 S.W.3d 615, 620

(Tex. App.—San Antonio 2013, pet. denied) (recognizing that trial court may

measure a parent’s future conduct by his past conduct). Such inference is relevant

not only to the stability of Appellant’s home but also to the emotional and physical

danger in which S.R.H. could be placed now and in the future. See Holley, 544
S.W.2d at 371–72 (factors three and seven).



                                            29
      Evidence was also presented relevant to the following factors: Appellant’s

parenting skills, the emotional and physical needs of S.R.H. now and in the future,

the parental abilities of those seeking custody, and the plans for S.R.H. by those

seeking custody.    See id. (factors two, four, six); see also TEX. FAM. CODE

ANN. § 263.307(b)(12) (providing that court may consider whether child’s family

demonstrates adequate parenting skills). The foster mother testified that S.R.H.

had been living with her and her husband since S.R.H.’s removal from Appellant’s

care in July 2013. She testified that, when five-year-old S.R.H. first came to live

with them, S.R.H. would wake up in the middle of the night and turn on all the

lights in the house because she was afraid that she would be left alone.

      The foster mother also testified that S.R.H. had “severe lice,” with bites on

her neck when she arrived at their home. According to the foster mother, S.R.H.

also did not know how to brush her teeth or how to bathe herself. The foster

mother stated that, at first, S.R.H. was quiet and shy, but, by the time of trial,

S.R.H. was “a happy-go-lucky running around 7-year-old.”               When asked

specifically about S.R.H.’s current behavior, the foster mother testified “[S.R.H.’s]

happy. She feels safe. She sleeps throughout the night. She loves going to school.

We go to church twice a week. She’s eager to participate in any activity that they

have going on for her age. She’s happy. She feels loved and she feels safe.” The




                                         30
foster mother confirmed that she attended to S.R.H.’s needs such as taking her to

the doctor and to the dentist.

      As for the future, the foster mother indicated that she plans to keep S.R.H.

safe. She made clear that she and her husband wish to adopt S.R.H. She also

testified that she hopes S.R.H. will one day go to college.

      The foster mother further testified that she had concerns about S.R.H.’s

visits with Appellant. She stated that, when S.R.H. returns home from overnight

visits with Appellant, S.R.H. is “very sleepy and hungry and she’s kind of quiet. It

takes a while for her to open up to me.” The foster mother testified that she does

not feel that S.R.H. is safe with Appellant.

      On appeal, Appellant cites evidence weighing against the trial court’s best-

interest finding. He points out that he too expressed plans for S.R.H. He wants her

to live with him, his girlfriend, E.R., and E.R.’s children. He plans for S.R.H. to

go to school and day care with E.R.’s children.

      Appellant also testified that he has been in a stable relationship with E.R. for

three years and that they have lived together for two years. He stated that they plan

to get married. Appellant testified that he and E.R. have a house that they rent and

that both of their names are on the lease. The evidence showed that Appellant had

lived in the house for over one year and that the Department considered the

housing to be adequate.



                                          31
      Appellant testified that S.R.H. is happy when she is with him and that she

considers E.R.’s children to be her siblings. In his brief, Appellant states that he

and E.R. have “a loving home with other children for a stable family unit for

[S.R.H.].” However, as the Department points out, evidence at trial indicated that

E.R. may not provide the stability needed by S.R.H. Sandra Nassif, the child

advocate assigned to the case, testified that she had concerns about E.R. Nassif

researched E.R.’s background and found that E.R. had an “endangering child

through criminal negligence charge” in 2010. Nassif stated that E.R. also had a

CPS history, which concerned her. Nassif found that E.R. had been referred to

CPS in 2006, 2011, and 2013 for neglectful supervision of her own children.

Nassif testified that E.R.’s children had been removed from E.R. by CPS. She

stated that the children were returned to E.R. when the referrals were resolved.

Nassif testified that E.R.’s history was concerning to her in particular because E.R.

had been untruthful with Nassif when asked about her CPS history.

      Nassif acknowledged that Appellant had completed the services in his

family service plan. See TEX. FAM. CODE ANN. § 263.307(b)(10) (providing that

court may consider willingness and ability of the child’s family to seek out, accept,

and complete counseling services and to cooperate with and facilitate an

appropriate agency’s close supervision); cf. In re G.C.D., 04–14–00769–CV, 2015
WL 1938435, at *10 (Tex. App.—San Antonio Apr. 29, 2015, no pet.) (noting trial



                                         32
court permitted to determine that parent’s history of instability was more predictive

of future behavior than recent improvements in conduct).         Nassif nonetheless

testified that it was her recommendation that Appellant’s parental rights be

terminated. Nassif expressed that she was concerned with Appellant’s criminal

history and his relationship with E.R.         She stated, “[T]he instability of

[Appellant’s] home and relationship and his past history of providing a safe

environment for [S.R.H.] concerns me very much.”

      Appellant also cites the testimony of the Department’s caseworker, Desiree

Jones. Appellant points out that Jones testified that she had observed Appellant’s

supervised visits with S.R.H. and that their relationship seemed appropriate. Jones

testified that Appellant and S.R.H. seemed bonded and that S.R.H. seemed

comfortable with Appellant.

      Appellant’s trial testimony indicated that S.R.H. showed him affection when

he came to visit her during supervised visits. He also stated that she was happy

when she was with him. The evidence also showed that Appellant bought S.R.H.

toys and clothes.

      Appellant points out that neither the caseworker nor Nassif had observed

him with S.R.H. during unsupervised visits. Appellant offered into evidence many

pictures showing S.R.H. smiling when she was with him, his girlfriend, and her

children while they were doing various activities during unsupervised visits.



                                         33
      As noted by the Department, child advocate Nassif’s testimony indicated she

did not believe that the bond between Appellant and S.R.H. was that strong.

Nassif testified that she had observed supervised visits between Appellant and

S.R.H. She described S.R.H.’s interaction with Appellant during the visit as “very

strained.” Nassif testified that S.R.H. did not seem happy during the visits and that

there were no displays of affection between the two.

      Nassif also testified that she saw S.R.H. interact with her foster parents

many times. She stated that S.R.H. is bonded with her foster parents and refers to

them as “Mom” and “Dad.” Nassif observed that the S.R.H. and her foster parents

have a “loving” and “caring” relationship. When asked why she characterized the

relationship this way, Nassif testified, “Just a lot of laughter and smiles and hugs

and she does like horseplay with them, silly, rolling on the floor and on them. I

mean, just very affectionate between them.” Nassif testified that the foster home

was safe, stable, and met all of S.R.H.’s physical and emotional needs. See In re

Z.C., 280 S.W.3d 470, 476 (Tex. App.—Fort Worth 2009, pet. denied) (stating that

stability and permanence are important to upbringing of a child and affirming

finding that termination was in child’s best interest when child was thriving in

foster care); In re U.P., 105 S.W.3d 222, 230 (Tex. App.—Houston [14th Dist.]

2003, pet. denied) (considering child’s bond with foster family in reviewing best-

interest determination).



                                         34
      Lastly, the foster mother testified that she had spoken to S.R.H. during

therapy about the trial. The foster mother stated that, the night before trial, S.R.H.

had asked her to “hold her the entire night.” She stated that S.R.H. had also cried.

The foster mother testified that S.R.H. was afraid of what the outcome of the trial

might be and feared that she would be returned to Appellant. See TEX. FAM. CODE

ANN. § 263.307(b)(5) (listing as factor: whether the child is fearful of living in or

returning to the child’s home); see also Holley, 544 S.W.2d at 371–72 (factor one:

the desires of the child).

      After viewing all of the evidence in the light most favorable to the best-

interest finding, we conclude that the evidence was sufficiently clear and

convincing that a reasonable factfinder could have formed a firm belief or

conviction that termination of the parent-child relationship between Appellant and

S.R.H. was in her best interest. We further conclude that, viewed in light of the

entire record, any disputed evidence could have been reconciled in favor of the

trial court’s finding that termination of the parent-child relationship between

Appellant and S.R.H.’s was in her best interest or was not so significant that the

trial court could not reasonably have formed a firm belief or conviction that

termination was in S.R.H.’s best interest. Therefore, after considering the relevant

factors under the appropriate standards of review, we hold the evidence is legally

and factually sufficient to support the trial court’s finding that termination of the



                                         35
parent-child relationship was in S.R.H.’s best interest. See TEX. FAM. CODE ANN.

§ 161.001(b)(2).

      We overrule Appellant’s sole issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Laura Carter Higley
                                             Justice

Panel consists of Justices Higley, Huddle, and Lloyd.




                                        36